Citation Nr: 1440914	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  06-07 068A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for degenerative disc disease (DDD) and herniated nucleus pulposus (HNP), cervical spine, claimed as shrapnel injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1972 to May 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

In April 2011, the Veteran testified a hearing at the RO before a Decision Review Officer.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran requested a Travel Board hearing in his April 2006 substantive appeal.  A July 2009 letter sent to the Veteran informed him that a September 2009 Travel Board hearing was scheduled.  The next correspondence with the Veteran is an August 2010 request for an RO hearing.  An April 2011 letter to the Veteran informed him of a pending hearing before a RO hearing officer.  The same notice acknowledged his request for a hearing before a Member of the Board.

Despite having a hearing before the RO hearing officer in April 2011, there is no indication that the Veteran cancelled or failed to show for his September 2009 Travel Board hearing.  As such, the Board finds that the Veteran's request for a Travel Board hearing is outstanding.  The Board notes that a Veterans Appeals Control and Locator System (VACOLS) entry in another veteran's claims file with a similar claims file number notes that a September 2009 hearing had been postponed.  As it is possible the Veteran requested a postponement of his hearing and it was incorrectly noted in the other Veteran's VACOLS diary, the Board finds further evidence that a remand is necessary to schedule the Veteran for a hearing before the Board as requested by the Veteran.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Travel Board hearing at the RO.  Once the hearing is conducted, or in the event the Veteran cancels his hearing request or otherwise fails to report, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



